Exhibit 10.2

 

Grace Rich Shareholders Agreement

 

 

 

Dated

 

September 16, 2013

 

SHAREHOLDERS AGREEMENT

 

Among

 

SAAMABA, LLC,

 

SCIO DIAMOND TECHNOLOGY CORPORATION

 

AND S21 RESEARCH HOLDINGS

 

 

 

 

Proprietary and Confidential

09/16/13

 

1

--------------------------------------------------------------------------------


 

Contents

 

Clause

 

1.

Interpretation

 

3

2.

The Business of the Company

 

5

3.

Formation of the Company

 

5

4.

Closing

 

6

5.

Directors and management

 

7

6.

Finance for the Company

 

8

7.

Restrictions on the parties

 

8

8.

The Business Plan

 

9

9.

Accounting

 

9

10.

Dividend policy

 

10

11.

Transfer of shares

 

10

12.

Obligatory Transfer Event

 

11

13.

Transfer following Obligatory Transfer Event

 

11

14.

Expert

 

12

15.

Termination and liquidation

 

13

16.

Closing the sale and purchase of shares in the Company

 

13

17.

Status of agreement

 

14

18.

Confidentiality

 

15

19.

Warranty

 

16

20.

Whole agreement

 

16

21.

Assignments

 

16

22.

Variation and waiver

 

16

23.

Costs

 

17

24.

No partnership

 

17

25.

Good faith

 

17

26.

Third party rights

 

17

27.

Notice

 

17

28.

Interest on late payment

 

18

29.

Language

 

19

30.

Severance

 

19

31.

Further assurance

 

19

32.

Counterparts

 

19

33.

Agreement survives Closing

 

19

34.

Governing law and jurisdiction

 

19

 

2

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated September 17, 2013

 

PARTIES

 

(1)                                 SAAMABA, LLC, a limited liability company
formed under the laws of the State of Michigan, USA, whose principal place of
business is located at 354 Indusco Court, Troy, MI 48083 (“SAAMABA”).

 

(2)                                 Scio Diamond Technology Corporation a
corporation formed under the laws of the State of Nevada, USA, whose principal
place of business is located at 411 University Ridge, Suite D, Greenville, SC
29601 (“Scio”).

 

(3)                                 S21 Research Holdings, a company formed
under the laws of Israel, whose principal business is located at “to be
provided” (“S21”).

 

BACKGROUND

 

(A)                               SAAMABA, Scio and S21 have agreed to form and
jointly own Grace Rich Limited, a Hong Kong limited corporation (the “Company”).

 

(B)                               The Company will carry on business on the
terms and conditions of this agreement.

 

(C)                               SAAMABA, Scio and S21 will exercise their
rights in relation to the Company on the terms and conditions of this agreement.

 

AGREED TERMS

 

1.                                      INTERPRETATION

 

1.1                               The definitions and rules of interpretation in
this clause apply in this agreement.

 

“Board” means the board of directors of the Company as constituted from time to
time.

 

“Business” has the meaning given in clause 2.

 

“Business Day” means a day (other than a Saturday or Sunday) when banks in
[CITY] are open for business.

 

“Business Plan” has the meaning given in clause 8.

 

“Change of Control” means, with respect to any party: (i) the sale of all or
substantially all of the assets of such party to an independent third party;
(ii) a sale resulting in more than 50% of the equity interests of such party
being held by an independent third party; or (iii) a merger, consolidation,
recapitalization or reorganization of such party with or into an independent
third party that results in the inability of the equity holders of such party to
designate or elect a majority of the board of directors (or its equivalent) of
the resulting entity.

 

“Closing,” means the completion of the formation of the Company in accordance
with clause 4.

 

“Closing Date” has the meaning given in clause 4.

 

“Confidential Information” has the meaning given in clause 18.

 

“Continuing Shareholder” has the meaning given in clause 11.

 

“Control”, in relation to a body corporate, means the power of a person to
secure that the affairs of the body corporate are conducted in accordance with
the wishes of that person:

 

(a)                       by means of the holding of shares, or the possession
of voting power, in or in relation to that or any other body corporate; or

 

(b)                       by virtue of any powers conferred by the
constitutional or corporate documents, or any other document, regulating that or
any other body corporate.

 

“Consulting Agreement” means the Consulting Agreement, dated September 17, 2013,
between Scio and the Company.

 

“Encumbrance” means any mortgage, charge, pledge, lien, hypothecation,
guarantee, trust, right of set-off or other third party right or interest
including any assignment by way of security, reservation of title or other
security interest of any kind, howsoever created or arising, or any other
agreement or arrangement (including a sale and repurchase agreement) having
similar effect.

 

“Expert” means a person appointed in accordance with clause 14 to resolve a
matter under this agreement.

 

3

--------------------------------------------------------------------------------


 

“Fair Value” means the value of shares determined in accordance with clause 13.

 

“Financial Year” in relation to the Company, means a financial accounting period
of 12 months ending on the date given in clause 3.11 but, in the first year in
which the Company is formed, means the period starting with the day the Company
is formed and ending on the date given in clause3.11.

 

“Group” means, in relation to a company (wherever incorporated), that company,
any company of which it is a Subsidiary (its holding company) and any other
Subsidiaries of any such holding company; and each company in a Group is a
member of the Group.

 

Unless the context otherwise requires, the application of the definition of
Group to any company at any time shall apply to the company as it is at that
time.

 

“S21 Shares” means shares of Series C Common Stock of the Company.

 

“Joint Venture Agreement” means the Joint Venture Agreement, dated September 17,
2013, by and among SAAMABA, Scio and S21.

 

“License Agreement” means the License Agreement, dated September 17, 2013, by
and between Scio and the Company.

 

“Notice of Obligatory Transfer Event” has the meaning given in clause 13.1.

 

“Obligatory Transfer Event” means, in relation to a party, any event specified
in clause 12 that happens to that party.

 

“Product” shall mean type lla Single-Crystal CVD Diamond.

 

“Reserved Matters” the matters listed in Schedule A.

 

“SAAMABA Director” means any director appointed to the Board by SAAMABA.

 

“SAAMABA Shares” means shares of Series A Preferred Stock of the Company.

 

“Scio Director” means any director appointed to the Board by Scio.

 

“Scio Share” means shares of Series B Preferred Stock of the Company.

 

“Shareholders” means the holder of shares in the Company.

 

“Sublicense Agreement” means the Sublicense Agreement, dated September 17, 2013,
by and between the Company and [WFOE].

 

“Shareholders’ Agreement” means the Shareholders’ Agreement, dated September 17,
2013, by and between the SAAMABA, SCIO and S21.

 

“Subsidiary” means, in relation to a company wherever incorporated (the holding
company), any other company in which the holding company (or a person acting on
its behalf) directly or indirectly holds or controls either:

 

(a)                       a majority of the voting rights exercisable at general
meetings of the company; or

 

(b)                       the right to appoint or remove directors having a
majority of the voting rights exercisable at meetings of the board of directors
of the company,

 

and any company, which is a Subsidiary of another company, is also a Subsidiary
of that company’s holding company.

 

Unless the context otherwise requires, the application of the definition of
Subsidiary to any company at any time shall apply to that company as it is at
that time.

 

“Transfer Notice” has the meaning given in clause 11.

 

1.2                               Clause, schedule and paragraph headings do not
affect the interpretation of this agreement.

 

1.3                               A reference to a clause or a schedule is a
reference to a clause of, or a schedule to, this agreement. A reference to a
paragraph is to a paragraph of the relevant schedule.

 

1.4                               A person includes a natural person or a
corporate or unincorporated body (whether or not having a separate legal
personality).

 

1.5                               Unless the context otherwise requires, words
in the singular include the plural and in the plural include the singular.

 

1.6                               Unless the context otherwise requires, a
reference to one gender includes a reference to the other genders.

 

4

--------------------------------------------------------------------------------


 

1.7                               All warranties, representations, agreements
and obligations expressed to be given or entered into by more than one person
are given or entered into jointly and severally by the persons concerned.

 

1.8                               A reference to a law is a reference to it as
it is in force from time to time, taking account of any amendment, extension,
application or re-enactment and includes any subordinate legislation for the
time being in force made under it, provided that, as between the parties, no
such amendment, extension, application or re-enactment shall apply for the
purposes of this agreement to the extent that it would impose any new or
extended obligation, liability or restriction on, or otherwise adversely affect
the rights of, any party.

 

1.9                               Writing or written includes faxes but no other
electronic form.

 

1.10                        Documents in agreed form are documents in the form
agreed by the parties and initialed by them or on their behalf for
identification.

 

1.11                        A reference in this agreement to a document is a
reference to the document whether in paper or electronic form.

 

1.12                        A reference in this agreement to other documents
referred to in the agreement is a reference to the following documents:  the
Consulting Agreement, the Joint Venture Agreement, the License Agreement, the
Sublicense Agreement and the Shareholders’ Agreement.

 

1.13                        Where the words include(s), including or in
particular are used in this agreement, they are deemed to have the words
“without limitation” following them.

 

1.14                        Any obligation in this agreement on a person not to
do something includes an obligation not to agree or allow that thing to be done.

 

1.15                        Where the context permits, other and otherwise are
illustrative and shall not limit the sense of the words preceding them.

 

1.16                        References to times of the day are, unless the
context requires otherwise, to Eastern Standard Time Zone, time and references
to a day are to a period of 24 hours running from midnight on the previous day.

 

2.                                      THE BUSINESS OF THE COMPANY

 

2.1                               The Business of the Company is the manufacture
and distribution of type IIa Single-Crystal CVD diamonds in accordance with the
terms of the License Agreement.

 

2.2                               Each party shall use its reasonable endeavors
to promote and develop the business of the Company to the best advantage of the
Company.

 

3.                                      FORMATION OF THE COMPANY

 

3.1                               The Company was formed and organized on
June 6, 2013 as a limited corporation under the Companies Ordinance (Chapter 32)
of the Special Administrative Region of Hong Kong, the People’s Republic of
China.

 

3.2                               At or before Closing, the parties shall
procure that such shareholder and director meetings are held, and resolutions
passed, to ensure that the Company shall have the characteristics set out in
this clause.

 

3.3                               The share capital of the Company is 10,000
shares, divided among Series A Preferred, Series B Preferred, and Series C
Common. Each Series of Stock shall have different rights and preferences, but
shares in each Series shall only have one vote per share.  Series A Preferred
shall have certain rights and privileges, plus certain liquidation preferences
set forth in Schedule A; except for employee stock options and warrants,
Series B Preferred shall have non-dilutable preferences set forth in Schedule A;
and Series C Common shall have no special preferences or rights other than as
set forth in this Agreement.  At Closing, SAAMABA shall be issued 6,000 SAAMABA
Shares upon receipt of proper consideration; Scio shall be issued 3,000 Scio
Shares upon receipt of proper consideration and S21 shall be issued 1,000 S21
Shares upon receipt of proper consideration.

 

5

--------------------------------------------------------------------------------


 

3.4                               The name of the Company is Grace Rich Limited.

 

3.5                               The Company’s constitutional and corporate
documents are attached hereto as Exhibit A.

 

3.6                               The SAAMABA Directors shall be Neena Mehta,
Shrikant Mehta and Shan Mehta.

 

3.7                               The Scio Director shall be Michael McMahon.

 

3.8                               The chairman shall be Shirkant Mehta.

 

3.9                               The registered office shall be at”to be
determined within 60 days, and be Hong Kong address.

 

3.10                        The Financial Year shall end on December 31 in each
year.

 

3.11                        The parties shall procure that before Closing and
except as required by clause 4, the Company shall not carry on any trade or
business or be engaged in any activities of any sort nor have any assets or
liabilities.

 

4.                                      CLOSING

 

4.1                               Closing shall take place at 1PM, September 16,
2013 on the Closing Date at:

 

(a)                       the offices of located at 354 Indusco Ct., Troy, MI
48083 or

 

4.2                               At or before Closing, the Company must have
the characteristics set out in clause 3.

 

4.3                               At Closing:

 

(a)                       the parties shall procure that the Company shall issue
6,000 SAAMABA Shares to SAAMABA and take such steps as are necessary to
establish SAAMABA as the legal owner of the SAAMABA Shares in accordance with
Hong Kong law; and

 

(b)                       in consideration of the issue of SAAMABA Shares,
SAAMABA shall pay HK$6,000 to the Company.

 

4.4                               At Closing:

 

(a)                       the parties shall procure that the Company shall issue
3,000 Scio Shares to Scio and take such steps as are necessary to establish Scio
as the legal owner of the Scio Shares in accordance with Hong Kong law; and

 

(b)                       in consideration of the issue of Scio Shares, Scio
shall pay HK$3,000 to the Company.

 

4.5                               At Closing:

 

(a)                       the parties shall procure that the Company shall issue
1,000 S21 Shares to S21 and take such steps as are necessary to establish S21 as
the legal owner of the S21 Shares in accordance with Hong Kong law; and

 

(b)                       in consideration of the issue of S21 Shares, S21 shall
pay HK$1,000 to the Company.

 

4.6                               At Closing, a Business Plan that has been
prepared for the Financial Year shall be appended for review by the
Shareholders.

 

4.7                               At Closing, the parties shall procure that the
following agreements are executed in the agreed form:

 

(a)                       The Consulting Agreement;

 

(b)                       The Joint Venture Agreement;

 

6

--------------------------------------------------------------------------------


 

(c)                        The License Agreement;

 

(d)                       The Shareholders’ Agreement; and

 

(e)                        Initials signifying agreement on the format of the
Sublicense Agreement.

 

5.                                      DIRECTORS AND MANAGEMENT

 

5.1                               The Board has responsibility for the
supervision and management of the Company and its business.

 

5.2                               There shall be four (4) directors on the Board
made up of three (3) SAAMABA Directors and one (1) Scio Director.

 

5.3                               The Chairman shall be appointed by SAAMABA. 
If the chairman for the time being is unable to attend any meeting of the Board
the party who appointed him shall be entitled to appoint another Director
appointed by it to act as chairman at the meeting.

 

5.4                               A party may nominate a director, and remove a
director whom it nominated, by giving notice to the Company and the other party.
The appointment or removal takes effect on the date on which the notice is
received by the Company or, if a later date is given in the notice, on that
date.

 

5.5                               The party removing a director shall indemnify
and keep indemnified the Company against any claim connected with the director’s
removal from office.

 

5.6                               The parties intend there to be a meeting of
directors at as often as needed to be determined by the Chairman.  Meetings can
be held in person, telephonically or via instant messaging. The Chairman shall
determine location of meetings.

 

5.7                               The Chairman may call a meeting at his
discretion and any 2 directors may call a meeting by notifying the Secretary of
the time and place for such a meeting pursuant to the procedures for notice as
set forth herein.

 

5.8                               The parties shall ensure that at least seven
Business Days’ notice of a meeting of directors is given to all directors
entitled to receive notice accompanied by:

 

(a)                       an agenda specifying in reasonable detail the matters
to be raised at the meeting; and

 

(b)                       copies of any papers to be discussed at the meeting.

 

5.9                               A shorter period of notice of a meeting of
directors may be given if at least one SAAMABA Director and the Scio Director
agree in writing.

 

5.10                        The quorum at any meeting of directors (including
adjourned meetings) is one SAAMABA Director (or his alternate) and the Scio
Director (or his alternate).

 

5.11                        No business shall be conducted at any meeting of
directors unless a quorum is present at the beginning of the meeting and at the
time when there is to be voting on any business.

 

5.12                        If a quorum is not present within 90 minutes after
the time specified for a directors’ meeting in the notice of the meeting then it
will be adjourned for one (1) Business Day at the same time and place.

 

5.13                        A meeting of directors shall be adjourned to another
time or date at the request of the majority of the directors present at the
meeting.  No business may be conducted at a meeting after such a request has
been made.  No more than one such adjournment may be made in respect of a
meeting.

 

7

--------------------------------------------------------------------------------


 

5.14                        Directors may make decisions binding the Company by
passing resolutions.  A resolution is passed, regardless of whether it is
presented at a meeting of the directors or by written proposal if more votes are
cast for it than against it, or if via written resolution, if any two or more
directors shall have executed and approved the resolution.

 

5.15                        At a meeting of directors, each director has one
vote.

 

5.16                        A SAAMABA Director or a Scio Director who is absent
from a meeting may appoint any person (except an existing director representing
the other class of shares) to act as his alternate at the meeting. For the
purposes of the meeting the alternate director:

 

(a)                       shall be the SAAMABA Director or Scio Director by whom
he is appointed and may, in particular, vote in place of the SAAMABA Director or
Scio Director; and

 

(b)                       where the person appointed as an alternate is already
a director of the Company in his own right, shall also be a director (and may
vote) in his own right.

 

6.                                      FINANCE FOR THE COMPANY

 

6.1                               The parties envisage that the Company shall be
self-financed from the cash flow of the Company and the initial cash
contributions made by the Shareholders.

 

6.2                               In the event the cash flow of the Company,
together with the initial cash contributions made by the Shareholders, is
insufficient for the operations of the Company, SAAMABA shall undertake to use
its reasonable efforts to seek additional cash in such amounts as are necessary
for the continued operations of the Company.  Such additional infusion of
capital can be in the form of sale of equity in the Company, loans or other
financing vehicles as the board deems appropriate.

 

7.                                      RESTRICTIONS ON THE PARTIES

 

7.1                               None of the parties hereto nor any of its
Subsidiaries may, during the times specified below, carry on or be employed,
engaged or interested in any business which would be in competition with any
part of the Business of the Company (as described in clause 2.1) including any
developments in the Business after the date of this agreement.  The times during
which these restrictions apply are:

 

(a)                       any time when the party in question is a Shareholder;
and

 

(b)                       for a period of 2 years after the party in question
ceases to be a Shareholder.

 

7.2                               None of the parties hereto nor any of its
Subsidiaries may, during the times specified below, deal with or seek the
customer of any person that is, or was within the previous 12 months, a client
or customer of the Company or, where the party is no longer a Shareholder, any
person that was a client or customer of the Company at any time during the
period of 12 months immediately preceding the party in question ceasing to be a
Shareholder.  The times during which these restrictions apply are:

 

(a)                       any time when the party in question is a Shareholder;
and

 

(b)                       for a period of 2 years after the party in question
ceases to be a Shareholder.

 

7.3                               None of the parties hereto nor any of its
Subsidiaries may, during the times specified below, offer employment to, enter
into a contract for the services of, or attempt to solicit or seek to entice
away from the Company any individual who is, at the time of the offer or attempt
a director, officer or employee with the Company, or procure or facilitate the
making of any such offer or attempt by any other person. The times during which
these restrictions apply are:

 

(a)                       any time when the party in question is a Shareholder;
and

 

(b)                       for a period of 2 years after the party in question
ceases to be a Shareholder.

 

8

--------------------------------------------------------------------------------


 

7.4                               The undertakings in clause 7 are given by each
party to the others and to the Company and apply to actions carried out by each
party (or any of its Subsidiaries) in any capacity and whether directly or
indirectly, on the party’s (or Subsidiary’s) own behalf, on behalf of any other
person or jointly with any other person.

 

7.5                               Nothing in clause 7 prevents a party or any of
its Subsidiaries:

 

(a)                       from holding for investment purposes only any units of
any authorized unit trust; or

 

(b)                       from holding for investment purposes only not more
than 5% of any class of shares or securities of any company traded on any
national securities exchange.

 

7.6                               Each of the covenants in clause 7 is
considered fair and reasonable by the parties, but if any such restriction is
found to be unenforceable but would be valid if any part of it were deleted or
the period or area of application reduced, the restriction shall apply with such
modifications as may be necessary to make it valid and effective.

 

7.7                               Each party shall, to the extent that it is
able to do so, exercise all voting rights and other powers in relation to its
Subsidiaries to procure that the Subsidiaries comply with the terms of clause 7.

 

8.                                      THE BUSINESS PLAN

 

8.1                               The Business Plan shall be an annual business
plan for the Company prepared by the Company, and approved by Scio, and it shall
include in relation to the Financial Year to which it relates:

 

(a)                       a cash flow statement giving:

 

(i)                           an estimate of the working capital requirements;
and

 

(ii)                        an indication of the amount (if any) that it is
considered prudent to retain, for the purpose of meeting those requirements, out
of those profits of the previous Financial Year that are available under the law
of Hong Kong for distribution to Shareholders;

 

(b)                       a monthly projected profit and loss account;

 

(c)                        a monthly operating budget (including capital
expenditure requirements and any debt financing requirements) and balance sheet
forecast;

 

(d)                       a management report giving business objectives for the
Financial Year; and

 

(e)                        a financial report which shall include an analysis of
the estimated results of the Company for the previous Financial Year compared
with the Business Plan for that year, identifying variations in sales revenues,
costs and other material items.

 

8.2                               The Business Plan for the Financial Year in
which the Company is formed available for inspection at Closing.

 

9.                                      ACCOUNTING

 

9.1                               The Company shall at all times maintain
accurate and complete accounting and other financial records in accordance with
the requirements of all applicable laws and generally accepted accounting
principles in Hong Kong. GAAP compliant accounting records can be made available
to the requesting party provided such requesting party agrees to pay upfront for
the compliance costs. Each party and its authorized representatives shall be
allowed access at all reasonable times to examine the books and records of the
Company provided a written request is made to the Company at least 5 days in
advance of the inspection date.

 

9.2                               The Company shall supply each party with the
financial information necessary to keep the party informed about how effectively
the Business of the Company is performing and in particular shall supply each
party with:

 

(a)                       a copy of each year’s Business Plan;

 

9

--------------------------------------------------------------------------------


 

(b)                       a copy of the unaudited accounts of the Company
prepared in accordance with the laws applicable in, and generally accepted
accounting principles in, Hong Kong, or a higher standard required by a secured
party, within 3 months of the end of the year to which the accounts relate;

 

10.                               DIVIDEND POLICY

 

10.1                        To the extent permitted by any applicable law, and
unless the parties agree otherwise in relation to any particular Financial Year,
the Company shall distribute by way of dividend at least 40% of the profit of
the Company in relation to each Financial Year, after the deduction of taxation,
and extraordinary items as shown in the audited accounts for that year.
Notwithstanding the foregoing, the Board of Directors shall have the discretion
to distribute dividends earlier than the third anniversary of the formation of
the Company and in such different percentage amounts, subject to the
requirements or limitations imposed by applicable law.

 

10.2                        A distribution under clause 10 in relation to any
Financial Year shall be made within six months of the day to which the audited
accounts for that Financial Year are made up.

 

11.                               TRANSFER OF SHARES

 

11.1                        No party shall transfer, grant any security interest
over, or otherwise dispose of or give any person any rights in or over any share
or interest in any share in the Company unless it is permitted or required to do
so under this agreement and carried out in accordance with the terms of this
agreement.

 

11.2                        A party may do anything prohibited by clause 11 if
all the other parties have consented to it in writing.

 

11.3                        A party may transfer all of its shares in the
Company to a member of its Group without following the steps in clause 11 if, at
the time of the transfer and in relation to all the shares being transferred,
the transferring party:

 

(a)                       procures that the transferee enters into a
shareholders’ agreement with the remaining party to this agreement on the same
terms as apply to the transferring party in relation to those shares immediately
before the transfer; and

 

(b)                       guarantees all the obligations and any liabilities of
the transferee under that agreement.

 

11.4                        A party may transfer all its shares in the Company
to any person for cash and not on deferred terms if that party follows the steps
in clause 11.

 

11.5                       The party wishing to transfer its shares (“Seller”)
must give an irrevocable notice (“Transfer Notice”) to the remaining parties
(“Continuing Shareholder”) of the details of the proposed transfer including:

 

(a)                       if it wishes to sell its shares to a third party, the
name of the proposed transferee, the terms of the sale and evidence of the third
party’s acceptance of the sale terms and conditions; and

 

(b)                       the price (in cash) at which it wishes to transfer its
shares.

 

11.6                        If the Continuing Shareholder gives notice to the
Seller within 60 days of receiving the Transfer Notice (the first day being the
day after it receives the Transfer Notice) that it wishes to buy all the
Seller’s shares in the Company, the Continuing Shareholder shall have the right
to do so at the price specified in the Transfer Notice.

 

11.7                        The Continuing Shareholder is bound to buy all the
Seller’s shares when it gives notice to the Seller that it wishes to do so under
clause 11.6. The sale and purchase of shares shall take place on the terms set
out in clause 16.

 

11.8                        If, at the expiry of the period specified in clause
11.6, the Continuing Shareholder has not notified the Seller that it wants to
buy the shares, the Seller may transfer all its shares in the Company to the
buyer identified in the Transfer Notice at a price not less than the price
specified in that notice, provided that it does so within 2 months of the expiry
of the period specified in clause 11.6.

 

10

--------------------------------------------------------------------------------


 

11.9                        Each party undertakes (in respect of the shares that
it holds) to give, and to use its reasonable efforts to procure that
shareholders in its Group give, the approvals required for the transfer of
shares under clause 11.

 

11.10                 The Seller shall procure that, in relation to the shares
being sold in the Company, any buyer of the shares who is not a party to this
agreement enters into a shareholders’ agreement at closing of the sale of such
shares with the Continuing Shareholder on the same terms as apply to the Seller
in relation to those shares before closing.

 

11.11                 References in clause 11 to shares held by a party in the
Company are to all the shares in the Company held by that party and any members
of its Group, and not to some only of those shares.

 

12.                               OBLIGATORY TRANSFER EVENT

 

12.1                        If anything mentioned in clause 12 happens to a
party it is an Obligatory Transfer Event in respect of that party and the
provisions of clause 13 apply.

 

12.2                        If the party is insolvent or unable to pay its debts
within the meaning of the insolvency legislation applicable to that party and
has stopped paying its debts as they fall due.

 

12.3                        If a step has been taken to initiate any process by
or under which:

 

(a)                       the ability of the creditors of the party to take any
action to enforce their debts is suspended, restricted or prevented; or

 

(b)                       some or all of the creditors of the party accept, by
agreement or in pursuance of a court order, an amount of less than the sums
owing to them in satisfaction of those sums with a view to preventing the
dissolution of the party; or

 

(c)                        a person is appointed to manage the affairs, business
and assets of the party on behalf of the party’s creditors; or

 

(d)                       the holder of a charge over assets of the party is
appointed to control the business and assets of the party.

 

12.4                        If a process has been instituted that could lead to
the party being dissolved and its assets being distributed among the party’s
creditors, shareholders or other contributors.

 

12.5                        If there is a Change of Control of the party..

 

13.                               TRANSFER FOLLOWING OBLIGATORY TRANSFER EVENT

 

13.1                        Where an Obligatory Transfer Event happens to a
party (in this clause the Seller), it shall give notice of it to the other party
(in this clause the Buyer, which by definition can only be SAAMABA or SCIO) as
soon as possible and, if it does not, it is deemed to have given notice of it on
the date on which the Buyer becomes aware of such Obligatory Transfer Event
(“Notice of Obligatory Transfer Event”).

 

13.2                        As soon as practicable after service, or deemed
service, of the Notice of Obligatory Transfer Event, the parties shall appoint
an Expert to determine the Fair Value of the Seller’s shares in the Company
(“Sale Shares”).

 

13.3                        The Buyer has the right, within 30 days of receiving
notification of the Fair Value determined by the Expert (the first day being the
day after the Buyer receives the Fair Value notification), to serve a notice on
the Seller to buy all of the Sale Shares at the Fair Value.

 

13.4                        In this clause the “Fair Value” of the Sale Shares
shall be the value that the Expert certifies to be the fair market value in his
opinion based on the following assumptions:

 

(a)                       the value of the shares in question is that proportion
of the fair market value of the entire issued share capital of the Company that
the Sale Shares bear to then total issued share capital of the Company (with no
premium or discount for the size of the Seller’s shareholding or for the rights
or restrictions applying to the shares under this agreement);

 

11

--------------------------------------------------------------------------------


 

(b)                       the sale is between a willing buyer and a willing
seller on the open market;

 

(c)                        the sale is taking place on the date that the
Obligatory Transfer Event occurred;

 

(d)                       the Company’s businesses shall continue to be carried
on as a going concern (unless the Company is insolvent or unable to pay its
debts within the meaning of the insolvency legislation applicable to the
Company);

 

(e)                        the shares are sold free of all Encumbrances; and

 

(f)                         to take account of any other factors that the Expert
reasonably believes should be taken into account.

 

13.5                        The Expert shall be requested to determine the Fair
Value of the Sale Shares within 30 Business Days of his appointment and to
notify the Buyer and Seller in writing of his determination.

 

13.6                        The service of a notice to buy under clause 13.3
shall bind the parties to buy and sell the shares, as the case may be, in
accordance with clause 16.

 

13.7                        If at the end of the period specified in clause 13.3
the Buyer has not served a notice to buy the Sale Shares, the Buyer may elect by
written notice served on the Seller for the Company to be wound up in accordance
with clause 15.

 

14.                               EXPERT

 

14.1                        An Expert is a person appointed in accordance with
clause 14 to resolve a matter arising under this agreement.

 

14.2                        The parties shall endeavor to agree on the
appointment of an independent Expert and to agree the terms of appointment with
the Expert.

 

14.3                        If the parties are unable to agree on the
appointment of an Expert within 60 Business Days of either party serving details
of a suggested expert on the other, either party shall then be entitled to
request the Hong Kong International Arbitration Commission to appoint an Expert
of repute with international experience in valuation and agree the Expert’s
terms of appointment.

 

14.4                        Subject to clause 13.5, the Expert is required to
prepare a written decision and give notice (including a copy) of the decision to
the parties within a maximum of three months of the matter being referred to the
Expert.

 

14.5                        All matters under clause 14 shall be conducted, and
the Expert’s decision shall be written, in the English language.

 

14.6                       The parties are entitled to make submissions to the
Expert, including oral submissions, and shall provide (or procure that others
including the Company provide) the Expert with such assistance and documents as
the Expert reasonably requires for the purpose of reaching a decision subject to
the Expert agreeing to give such confidentiality undertakings as the parties may
reasonably require.

 

14.7                        To the extent not provided for by clause 14, the
Expert may, in his reasonable discretion, determine such other procedures to
assist with the conduct of the determination as he considers just or
appropriate[, including (to the extent he considers necessary) instructing
professional advisers to assist him in reaching his determination.

 

14.8                        Each party shall, with reasonable promptness, supply
(and procure that others including the Company supply) each other with all
information and give each other access to all documentation and personnel as the
other party reasonably requires to make a submission under clause 14.

 

14.9                        The Expert shall act as an expert and not as an
arbitrator. The Expert’s written decision on the matters referred to him shall
be final and binding in the absence of manifest error or fraud.

 

14.10                 Each party shall bear its own costs in relation to the
reference to the Expert. The Expert’s fees and any costs properly incurred by
him in arriving at his determination (including any fees and costs of any
advisers appointed by the Expert) shall be borne by the parties equally.

 

12

--------------------------------------------------------------------------------


 

15.                               TERMINATION

 

15.1                        Except for the provisions which clause 15 states
shall continue in full force after termination, this agreement shall terminate:

 

(a)                       when only one party holds shares in the Company; or

 

(b)                       when a resolution is passed by shareholders or
creditors, or an order is made by a court or other competent body or person
instituting a process that will lead to the Company being dissolved and its
assets being distributed among the Company’s creditors, shareholders or other
contributors.

 

15.2                        The following provisions of this agreement remain in
full force after termination:

 

(a)                       Clause 1 (interpretation);

 

(b)                       Clause 7 (restrictions on the parties);

 

(c)                        Clause 15 (termination and liquidation);

 

(d)                       Clause 18 (confidentiality);

 

(e)                        Clause 20 (whole agreement);

 

(f)                         Clause 22 (variation and waiver);

 

(g)                        Clause 23 (costs);

 

(h)                       Clause 27 (notice);

 

(i)                           Clause 29 (language);

 

(j)                          Clause 30 (severance); and

 

(k)                       Clause 34 (governing law and jurisdiction).

 

15.3                        Termination of this agreement shall not affect any
rights or liabilities that the parties have accrued under it.

 

15.4                        Where the Company is to be dissolved and its assets
distributed, the parties shall agree a suitable basis for dealing with the
interests and assets of the Company and shall endeavor to ensure that:

 

(a)                       all existing contracts of the Company are performed to
the extent that there are sufficient resources;

 

(b)                       the Company does not enter into any new contractual
obligations;

 

(c)                        the Company is dissolved and its assets are
distributed as soon as practicable; and

 

(d)                       any other proprietary information and intellectual
property rights belonging to or originating from a party are returned to it by
the other party or the Company and all such proprietary information and
intellectual property rights shall be erased from the computer systems (to the
extent possible) of the Company and the party who is returning it.

 

15.5                        Where any party is required by any law, regulation
or governmental or regulatory authority to retain any proprietary information
(or copies of such information) of the other party or the Company, it shall
notify the other party in writing of such retention giving details of the
information that it has been required to retain.

 

16.                               CLOSING THE SALE AND PURCHASE OF SHARES IN THE
COMPANY

 

16.1                        The sale of shares under this agreement shall close
at the offices of the Buyer on the 5th Business Day:

 

(a)                       after the Continuing Shareholder (having received a
Transfer Notice) gives notice to the Seller that it wishes to buy all the
Seller’s shares under clause 11.6; or

 

13

--------------------------------------------------------------------------------


 

(b)                       after service of a notice to buy under clause 13.3.

 

16.2                        At closing the party selling the shares shall:

 

(a)                       transfer the shares free from all Encumbrances in such
form as is necessary for the buyer to establish legal ownership in accordance
with Hong Kong law;

 

(b)                       deliver the resignations of any directors appointed by
the selling party to take effect at closing and acknowledging that they have no
claims against the Company;

 

(c)                        warrant that it has no right to require the Company
to issue any share capital or other securities and that no Encumbrance affects
any unissued shares or other securities of the Company;

 

(d)                       warrant that it is the beneficial owner of the shares
being sold;

 

(e)                        warrant that no commitment has been given to create
an Encumbrance affecting the shares being sold (or any unissued shares or other
securities of the Company) and that no person has claimed any rights in respect
thereof; and

 

(f)                         undertake to do all it can, at its own cost, to give
the buyer the full legal and beneficial title to the shares.

 

16.3                        At closing the buying party shall pay the purchase
price by wire transfer of immediately available funds to the selling party.

 

16.4                        At or before closing, the Company shall repay any
loans made by the selling party to the Company (together with any interest
accrued thereon) and the parties shall use their best endeavors to procure that
the selling party is released from any guarantees, security arrangements and
other obligations that it has given in respect of the Company and its business.

 

16.5                        The shares shall be sold with all rights that
attach, or may in the future attach, to them.

 

16.6                        The party buying the shares is not obliged to
complete the purchase of any of the shares being sold unless the purchase of all
the shares is completed simultaneously.

 

16.7                        If the party selling the shares fails to complete
the transfer of shares as required under clause 16 the Company:

 

(a)                       is irrevocably authorized to appoint any person to
transfer the shares on the selling party’s behalf and to do anything else that
the party buying the shares may reasonably require to complete the sale; and

 

(b)                       may receive the purchase price in trust for the party
selling the shares, giving a receipt that shall discharge the party buying the
shares.

 

17.                               Status of agreement

 

17.1                        Each party shall, to the extent that it is able to
do so, exercise all its voting rights and other powers in relation to the
Company to procure that the provisions of this agreement are properly and
promptly observed and given full force and effect according to the spirit and
intention of this agreement.

 

17.2                        If any provision in the constitutional documents of
the Company conflicts with any provision of this agreement, this agreement shall
prevail. If any provision in this Agreement conflicts with any provision of the
Joint Venture Agreement, the Joint Venture Agreement shall prevail.
Notwithstanding this clause, the parties will endeavor to amend and conform both
the constitutional documents of the Company as well as the Joint Venture
Agreement to this Agreement to eliminate or reduce any conflicting provisions.

 

17.3                        The parties shall, when necessary, exercise their
powers of voting and any other rights and powers they have to amend, waive or
suspend a conflicting provision in the constitutional documents to the extent
necessary to permit the Company and its business to be administered as set out
in this agreement.

 

14

--------------------------------------------------------------------------------


 

17.4                        The parties hereby expressly agree to amend the
Memorandum and Articles of Association of the Company to reflect the different
Classes of Stock, along with different rights and preferences, as well as to
reflect other provisions, terms and conditions set forth herein to fully
effectuate the intent of the parties.

 

18.                               CONFIDENTIALITY

 

18.1                        In this clause Confidential Information means any
information which:

 

(a)                       either party may have or acquire (whether before or
after the date of this agreement) in relation to the customers, suppliers,
business, assets or affairs of the Company (including, without limitation, any
information provided pursuant to clause 9); or

 

(b)                       either party or any member of its Group may have or
acquire (whether before or after the date of this agreement) in relation to the
customers, suppliers, business, assets or affairs of the other party or any
member of the other party’s Group as a consequence of the negotiations relating
to this agreement or any other agreement or document referred to in this
agreement or the performance of this agreement or any other agreement or
document referred to in this agreement; or

 

(c)                        relates to the contents of this agreement (or any
agreement or arrangement entered into pursuant to this agreement), but excludes
the information in clause 18.2.

 

18.2                        Information is not Confidential Information if:

 

(a)                       it is or becomes public knowledge other than as a
direct or indirect result of the information being disclosed in breach of this
agreement; or

 

(b)                       either party can establish to the reasonable
satisfaction of the other party that it found out the information from a source
not connected with the other party or its Group and that the source is not under
any obligation of confidence in respect of the information; or

 

(c)                        either party can establish to the reasonable
satisfaction of the other party that the information was known to the first
party before the date of this agreement and that it was not under any obligation
of confidence in respect of the information; or

 

(d)                       the parties agree in writing that it is not
confidential.

 

18.3                        Each party shall at all times use all reasonable
endeavors to keep confidential (and to ensure that its employees, agents,
Subsidiaries and the employees and agents of such Subsidiaries, and the Company
(in respect of information specified in clause 18.1(b) and clause 18.1(c)) shall
keep confidential) any Confidential Information and shall not use or disclose
any Confidential Information except:

 

(a)                       to another member of the SAAMABA Group, Scio Group or
S21 Group, as the case may be, or to a party’s professional advisers where such
disclosure is for a purpose related to the operation of this agreement; or

 

(b)                       with the written consent of such of the Company or the
party or any member of its Group that the information relates to; or

 

(c)                        as may be required by law or by the rules of any
recognized stock exchange, or governmental or other regulatory body, when the
party concerned shall, if practicable, supply a copy of the required disclosure
to the other before it is disclosed and incorporate any amendments or additions
reasonably required by the other and which would not thereby prevent the
disclosing party from complying with its legal obligations; or

 

(d)                       to any tax authority to the extent reasonably required
for the purposes of the tax affairs of the party concerned or any member of its
Group; or

 

(e)                        if the information comes within the public domain
(otherwise than as a result of the breach of clause 18.3).

 

18.4                        Each party shall inform (and shall use all
reasonable endeavors to procure that any Subsidiary and the Company shall
inform) any officer, employee or agent or any professional adviser advising it
in relation to the matters referred to in this agreement, or to whom it provides
Confidential Information, that such information is confidential and shall
require them:

 

(a)                       to keep it confidential; and

 

15

--------------------------------------------------------------------------------


 

(b)                       not to disclose it to any third party (other than
those persons to whom it has already been disclosed in accordance with the terms
of this agreement).

 

18.5                        On termination of this agreement, either party may
demand from the other and the Company the return of any documents containing
Confidential Information in relation to the first party by notice in writing,
whereupon the other party shall (and shall use all reasonable endeavors to
ensure that its Subsidiaries, and its officers and employees and those of its
Subsidiaries and the Company shall):

 

(a)                       return such documents; and

 

(b)                       destroy any copies of such documents and any other
document or other record reproducing, containing or made from or with reference
to the Confidential Information, save, in each case, for any submission to or
filings with governmental, tax or regulatory authorities. Such return or
destruction shall take place as soon as practicable after the receipt of any
such notice.

 

18.6                        The obligations of each of the parties in clause 18
shall continue without limit in time and notwithstanding termination of this
agreement for any reason.

 

18.7                        On the signing of this agreement, the parties shall
issue a joint announcement about the formation of the Company, subject to
approval of the Board of Directors.

 

19.                               WARRANTY

 

Each party warrants and represents to the other that, at the date of this
agreement, the Company has not carried on any business, has no assets or
liabilities, has no employees and is not a party to any contracts, except as
necessary to comply with clause 4.

 

20.                               WHOLE AGREEMENT

 

20.1                        This agreement, and any documents referred to in it,
constitute the whole agreement between the parties and supersede any previous
arrangement, understanding or agreement between them relating to the subject
matter they cover.

 

20.2                        Each party acknowledges that, in entering into this
agreement and any documents referred to in it, it does not rely on, and shall
have no remedy in respect of, any statement, representation, assurance or
warranty of any person other than as expressly set out in this agreement or
those documents.

 

20.3                        Nothing in clause 20 operates to limit or exclude
any liability for fraud.

 

21.                               ASSIGNMENTS

 

21.1                        Neither of the parties may assign, or grant any
Encumbrance over or subcontract, or deal in any way with, any of its rights and
obligations under this agreement or any document referred to in it without the
prior written consent of the other party (such consent not to be unreasonably
conditioned, withheld or delayed).

 

21.2                        Each party that has rights under this agreement is
acting on its own behalf.

 

22.                               VARIATION AND WAIVER

 

22.1                        A variation of this agreement shall be in writing
and signed by or on behalf of all parties.

 

22.2                        A waiver of any right under this agreement is only
effective if it is in writing and it applies only to the person to which the
waiver is addressed and the circumstances for which it is given.

 

16

--------------------------------------------------------------------------------


 

22.3                        A person that waives a right in relation to one
person, or takes or fails to take any action against that person does not affect
its rights against any other person.

 

22.4                        No failure to exercise or delay in exercising any
right or remedy provided under this agreement or by law constitutes a waiver of
such right or remedy or shall prevent any future exercise in whole or in part
thereof.

 

22.5                        No single or partial exercise of any right or remedy
under this agreement shall preclude or restrict the further exercise of any such
right or remedy.

 

22.6                        Unless specifically provided otherwise, rights
arising under this agreement are cumulative and do not exclude rights provided
by law.

 

23.                               COSTS

 

Unless otherwise provided, all costs in connection with the negotiation,
preparation, execution and performance of this agreement shall be borne by the
party that incurred the costs.

 

24.                               No partnership

 

24.1                        The parties to this agreement are not in partnership
with each other and there is no relationship of principal and agent between
them.

 

24.2                        The parties have not made and agree not to make, or
cause the Company to make, an election or other filing to treat the Company as
other than a corporation for United States federal or state income tax purposes
without the written consent of all other parties.

 

25.                               GOOD FAITH

 

25.1                        All transactions entered into between either party
or any company Controlled by it and the Company shall be conducted in good faith
and on the basis set out or referred to in this agreement or, if not provided
for in this agreement, as may be agreed by the parties and, in the absence of
such agreement, on an arm’s length basis.

 

25.2                        Each party shall at all times act in good faith
towards the other and shall use all reasonable endeavors to ensure that this
agreement is observed.

 

25.3                        Each party shall do all things necessary and
desirable to give effect to the spirit and intention of this agreement.

 

26.                               THIRD PARTY RIGHTS

 

26.1                        This agreement is made for the benefit of the
parties and their successors and permitted assigns and is not intended to
benefit, or be enforceable by, anyone else.

 

26.2                        The right of the parties to terminate, rescind or
agree any amendment, variation, waiver or settlement under this agreement is not
subject to the consent of any person that is not a party to this agreement.

 

27.                               NOTICE

 

27.1                        A notice given under this agreement:

 

(a)                       shall be in writing in the English language (or be
accompanied by a properly prepared translation into English);

 

17

--------------------------------------------------------------------------------


 

(b)                       shall be sent for the attention of the person, and to
the address, or fax number, given in clause 27 (or such other address, fax
number or person as the relevant party may notify to the other party, such
notice to take effect five days from the notice being received); and

 

(c)                        shall be:

 

(i)                           delivered personally; or

 

(ii)                        delivered by commercial courier; or

 

(iii)                     sent by fax; or

 

(iv)                    ; or (if the notice is to be served outside the country
from which it is sent) sent by reputable international overnight courier.

 

27.2                        The addresses for service of notice are:

 

(a)                       SAAMABA

 

354 Indusco Ct.

Troy, Michigan 48083

Attention: Roger Parsons

 

(b)                       SCIO:

 

411 University Ridge, Suite D

Greenville, SC 29601

For the attention of:  Michael McMahon

 

(c)                        S21 :

 

To Be Provided

 

27.3                        If a notice has been properly sent or delivered in
accordance with clause 27, it will be deemed to have been received as follows:

 

(a)                       if delivered personally, at the time of delivery; or

 

(b)                       if delivered by commercial courier, at the time of
signature of the courier’s delivery receipt; or

 

(c)                        in the case of fax, at the time of transmission; or

 

(d)                       or in the case of reputable international overnight
courier, 2 Business Days from the date of posting; or

 

(e)                        if deemed receipt under the previous paragraphs of
this clause is not within business hours (meaning 9.00 am to 5.30 pm Monday to
Friday on a day that is not a public holiday in the place of receipt), when
business next starts in the place of deemed receipt.

 

27.4                        To prove delivery, it is sufficient to prove that
the notice was transmitted by fax to the fax number of the party or, in the case
of post, that the envelope containing the notice was properly addressed and
posted.

 

28.                               INTEREST ON LATE PAYMENT

 

28.1                        Where a sum is required to be paid under this
agreement, but is not paid on the date the parties agreed, the party due to pay
the sum shall also pay an amount equal to interest on that sum at the rate set
out in clause 28.2 for the period beginning with that date and ending with the
date the sum is paid (and the period shall run after as well as before
judgment).

 

28.2                        The rate of interest shall be .25% per annum above
LIBOR as in effect from time to time.  Interest shall accrue on a daily basis
and be compounded quarterly.

 

28.3                        Clause 28 is without prejudice to any claim for
interest under the law.

 

18

--------------------------------------------------------------------------------


 

29.                               LANGUAGE

 

If this agreement is translated into any language other than English, the
English language text shall prevail.

 

30.                               SEVERANCE

 

30.1                        If any provision of this agreement (or part of a
provision) is found by any court or administrative body of competent
jurisdiction to be invalid, unenforceable or illegal, the other provisions shall
remain in force.

 

30.2                        If any invalid, unenforceable or illegal provision
would be valid, enforceable or legal if some part of it were deleted or
modified, the provision shall apply with whatever modification is necessary to
give effect to the commercial intention of the parties.

 

31.                               FURTHER ASSURANCE

 

Without prejudice to clause 4, each party shall promptly execute and deliver all
such documents, and do all such things, as the other party may from time to time
reasonably require for the purpose of giving full effect to the provisions of
this agreement.

 

32.                               COUNTERPARTS

 

This agreement may be executed in any number of counterparts, each of which is
an original and which together have the same effect as if each party had signed
the same document.

 

33.                               AGREEMENT SURVIVES CLOSING

 

This agreement (other than obligations that have been fully performed) remains
in full force after Closing.

 

34.                               GOVERNING LAW AND JURISDICTION

 

34.1                        This agreement and any disputes or claims arising
out of or in connection with its subject matter are governed by and construed in
accordance with the law of Hong Kong.

 

34.2                        The parties irrevocably agree that the courts of
Hong Kong have exclusive jurisdiction to settle any dispute or claim that arises
out of or in connection with this agreement.

 

19

--------------------------------------------------------------------------------


 

This agreement has been entered into on the date stated at the beginning of it.

 

SAAMABA, LLC

 

 

 

By:

 

 

 

 

Name: Shrikant Mehta

 

 

 

Title:  Managing Director

 

 

 

Date:  September 16, 2013

 

 

 

 

 

Scio Diamond Technology Corporation

 

 

 

By:

 

 

 

 

Name: Michael W. McMahon

 

 

 

Title: President/CEO

 

 

 

Date:  September 16, 2013

 

 

 

 

 

S21 Research Holdings

 

 

 

By:

 

 

 

 

Name: Danny Ratsaby

 

 

 

Title:

 

 

 

 

Date:  September 16, 2013

 

 

20

--------------------------------------------------------------------------------


 

Schedule A

Rights and Privileges for Series A Preferred

 

The holders of the Series A Preferred Stock shall be entitled to receive, upon
the occurrence of a Liquidation Event (as defined below), prior and in
preference to any distribution of any of the assets or surplus funds of the
Company to the holders of any other Series of Stock by reason of their ownership
thereof, the amount of US$ $10,000.00 per share (as adjusted for any stock
dividends, combinations or splits with respect to such shares, “Preference
Amount”), plus all declared or accumulated but unpaid dividends on such share
for each share of Series A Preferred Stock then held by them.

 

After said Preference Amount has been paid to holders of Series A Preferred
Shares, any remaining assets of the Company or proceeds received by the Company
or its Shareholders shall be distributed to the holders of other Series of
Shares pro rata.

 

A “Liquidation Event” shall include a liquidation, winding-up or dissolution of
the Company, or at the election of the Board of Directors of the Company, a
merger, acquisition or sale of voting control of the Company in which its
shareholders do not retain a majority of the voting power in the surviving
entity, a sale of all or substantially all of the Company’s assets or the sale
of any of the Company’s subsidiaries, or the termination of any license
agreement in which the Company’s right to use intellectual property thereunder
is materially affected.

 

Schedule B

Rights and Privileges for Series B Preferred

 

Except as otherwise set forth in this Agreement, the holders of the Series B
Preferred Stock shall be entitled to such adjustments or splits to their
shareholding so as to enable the holder of each share of Series B Preferred as
issued on Closing date to maintain a one-one hundredth percentage (0.01%)
ownership of the Company at all times.

 

Schedule C

Rights and Privileges for Series C Common

 

The holders of the Series C Common Stock shall have no special rights or
privileges other than those vested in holders of any common share in the
Company.

 

21

--------------------------------------------------------------------------------